FORM 6-K SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of March, 2011 Commission File Number 001-15266 BANK OF CHILE (Translation of registrant's name into English) Ahumada 251 Santiago, Chile (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-FX Form 40-F Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): Indicate by check mark whether by furnishing the information contained in this Form, the registrant is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes NoX If "Yes" is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): 82- BANCO DE CHILE REPORT ON FORM 6-K Attached is a Press Release issued by Banco de Chile (“the Bank”) published in the Newspaper “El Mercurio”, on March 31, 2011, regarding the issuance of cash shares and informing the beginning of the Ordinary Preferential Rights Offering Period. BANCO DE CHILE ISSUANCE OF CASH SHARES Ordinary Preferential Rights Offering Period It is hereby communicated to Banco de Chile’s shareholders: a) During the Extraordinary Shareholders Meeting of Banco de Chile, (the issuer) held on January 20, 2011, the minutes of which were recorded in a public deed drawn up at the office of the Public Notary Mr. Andres Rubio Flores and, dated January
